Citation Nr: 0806912	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-18 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for resection of the 
terminal ileum and right colon.

2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently evaluated 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO).

Procedural history

The veteran served on active duty from March 1943 to February 
1946.

In the October 2003 rating decision the RO granted the 
veteran's claim for service connection for hearing loss, 
rating the disability as noncompensably disabling as of 
August 13, 2003, the date of the veteran's claim.  The 
October 2003 rating decision declined to reopen the veteran's 
claim for service connection for resection of the terminal 
ileum and right colon.  That claim had initially been denied 
in an unappealed September 1948 rating decision.  In April 
2004, the veteran disagreed with the October 2003 RO rating 
decision.  At that time, he submitted a claim that the 
September 1948 rating decision was clearly and unmistakably 
erroneous.  The veteran later perfected an appeal as to all 
three issues.

In September 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge (VLJ) at the RO.  A transcript 
of the hearing has been associated with the veteran's VA 
claims folder.

In February 2007, the undersigned VLJ granted the veteran's 
motion to advance his claim on the Board's docket.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).

In a February 2007 decision, the Board denied the veteran's 
claim that the September 1948 rating decision was clearly and 
unmistakably erroneous (CUE) in denying service connection 
for resection of the terminal ileum and right colon.  In 
addition, the Board reopened the veteran's claim for 
entitlement to service connection for resection of the 
terminal ileum and right colon, and remanded it and the issue 
of entitlement to a compensable disability rating for the 
service-connected bilateral hearing loss to the VA Appeals 
Management Center (AMC) for further 
evidentiary development.

In a September 2007 rating decision, the AMC granted a 10 
percent disability rating for the veteran's service-connected 
hearing loss.  This issue remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].  A September 2007 supplemental statement 
of the case (SSOC) denied service connection for resection of 
the terminal ileum and right colon.  

The veteran's claims folder has been returned to the Board 
for further appellate proceedings.

Issue not on appeal

As noted above, the Board denied the veteran's CUE claim 
regarding the issue of entitlement to service connection for 
resection of the terminal ileum and right colon.  The Board's 
decision is final as to that issue.  See 38 C.F.R. § 20.1103 
(2007).

The Board will address the remaining two issues below.


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the veteran's 
residuals of resection of the terminal ileum and right colon 
are a result of his military service.

2.  The veteran's service-connected bilateral hearing loss is 
manifested by an average hearing loss of 52.5 decibels for 
the right ear and 66.25 decibels for the left ear, and 
Maryland CNC Word List Speech Recognition scores of 78 for 
each ear.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for resection of the 
terminal ileum and right colon is warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for an increased rating for service-
connected bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In essence, the veteran contends that he had symptoms of a 
twisted bowel during service and that those symptoms were 
related to the resection of the terminal ileum and right 
colon done in August 1946, shortly  after his discharge from 
active duty in February 1946.  He also seeks a disability 
rating in excess of 10 percent for his service-connected 
bilateral hearing loss.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.

In February 2007, the Board remanded these issues for further 
evidentiary development.  Specifically, the Board remanded 
the service connection claim for a medical opinion to 
determine whether, given the nature and degree of the 
veteran's condition on August 31, 1946, it was more likely 
than not in existence when the veteran was in-service.  With 
regard to the increased rating claim, the Board noted that 
the veteran was last examined by a VA examiner in June 2006, 
subsequent to the last Statement of the Case regarding this 
issue dated October 2004.

As is more thoroughly discussed below, the AMC sought and 
obtained a medical opinion regarding whether the veteran's 
abdominal condition requiring resection of the terminal ileum 
and right colon was in existence during service.  Moreover, 
the AMC arranged for the veteran to undergo a VA audiological 
examination in June 2007.

The AMC readjudicated the veteran's claims and issued a SSOC 
in September 2007, continuing to deny the service connection 
claim and granting an increased rating for the hearing loss.  

Based on this history, those reasons, the Board finds that 
its remand instructions have been complied with.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA which enhanced 
VA's duty to notify a claimant about the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed of the VCAA in letters dated August 
2003 and March 2007.  In the August 2003 letter, the veteran 
was informed of the elements of a service connection claim.  
The veteran was informed in both VCAA letters of the typical 
kinds of evidence that could be used to support his claims, 
such as medical records, a statement from his doctor, his own 
statements and statements of others who could observe his 
symptoms. 

The veteran was further informed that VA would provide a 
medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records such 
as records held by Federal agencies, including service 
records and VA medical records, employment records, and 
private medical records so long as she provided sufficient 
information to allow VA to obtain them.  In a March 2006 
letter, the veteran was also told that if he had any 
additional information or evidence which supported his claim 
to tell VA about it.  In essence, the veteran was asked to 
"give us everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

It is clear from the veteran's September 2006 testimony 
that he understood that the evidence must show that the 
severity of his service-connected bilateral hearing loss 
had increased.

Additionally, the Board finds that the veteran received 
appropriate notice under Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 2008).   In 
particular, the March 2007 letter from VA informed the 
veteran that a disability rating will be determined by 
applying relevant criteria which typically provide for a 
range in severity of a particular disability from zero 
percent to as much as 100 percent, and that supporting 
evidence should include evidence regarding how his 
service-connected hearing loss affected his daily life.  
Indeed, the veteran testified how his hearing loss 
affected his life at the September 2006 hearing.  See 
hearing transcript at pages 20 - 22.

The Board further notes that the veteran was informed of 
the diagnostic code criteria regarding hearing loss in 
the October 2004 statement of the case.  The Board 
observes that post-adjudicatory notices suffice if they 
are followed by a readjudication of the case.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  As 
was discussed above, the hearing loss claim was 
readjudicated by the AMC in September 2007, resulting in 
the assignment of a 10 percent disability rating.  

Thus, the Board finds that the evidence supports a 
conclusion that the veteran had actual knowledge of the 
elements of the claim, in satisfaction of the Court's 
mandate in Vazquez-Flores, supra.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board observes that the veteran was specifically informed 
of Dingess v. Nicholson in a March 2006 letter as well as in 
the September 2007 SSOC.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).

The RO has obtained a limited portion of the veteran's 
service medical records, excerpts from his service personnel 
records, VA medical records from several VA medical centers, 
and private medical records identified by the veteran.  
Moreover, the veteran has been accorded several VA medical 
examinations, the most recent occurring in June 2007.  

As noted in the discussion immediately below, the veteran has 
claimed since 1948 that he was treated in Naval medical 
facilities during his service for abdominal pain.  In his 
1948 claim, the veteran identified several of those 
facilities.  Unsuccessful attempts to obtain those records 
were made in 1948, and the RO has subsequently not attempted 
to obtain them.  In view of the Board's decision to grant 
service connection for the claim related to what the records 
would pertain, the Board finds that any failure to provide 
adequate assistance to obtain the records is made moot by the 
granting of service connection.

The Board also observes that the veteran has submitted 
evidence which, according to his service representative, he 
wishes the AMC to review.  The new evidence includes November 
2007 statements of the veteran's wife and daughter concerning 
the veteran's current abdominal condition, which are 
essentially irrelevant to his service connection claim.  The 
veteran also submitted several documents that are already of 
record and thus do not comprise new evidence.  In view of the 
Board's decision to grant service connection in this case, 
and in consideration of the its previous decision to advance 
the case on the docket due to the veteran's age and pursuant 
to the veteran's request, the Board finds that remanding the 
case for the AMC to consider those two statements would be 
counterproductive and unnecessary.  

The Board therefore finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As indicated in the Introduction, the veteran, his 
representative and R.L. presented evidence and testimony at a 
hearing at the RO before the undersigned VLJ in September 
2006.  

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for resection of the 
terminal ileum and right colon.

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Analysis

The essentially question before the Board is whether the 
veteran's August 1946 surgery was related to symptomatology 
experienced during his active duty during World War II.  The 
Board will address each Hickson element in turn.

With regard to element (1), there is no question that the 
veteran in August 1946 underwent a resection of the terminal 
ileum and right colon.  Although the precise nature of any 
current residuals is unclear, the Board will assume for the 
purposes of this decision that at least a surgical scar 
exists.  Thus, element (1) is satisfied.

With regard to element (2), the Board notes that there are no 
service medical records in evidence which indicate that the 
veteran complained of or was treated for abdominal pain 
during service.  A September 1948 record indicates that a 
Naval Medical Officer stated that such records could not be 
obtained without a more specific date of treatment.  The 
veteran contended then and subsequently that he was treated 
by a Navy corpsman during the period he was assigned to YMS-
147, an auxiliary minesweeper, and provided the name of the 
corpsman whom he contends treated him.  It appears that the 
Navy did not respond to the RO's last request for records in 
1946 and the RO did not subsequently seek such records from 
the appropriate record keeper.

Notwithstanding the lack of documentation, the veteran has 
consistently maintained he sought medical treatment during 
service.   Moreover, the fact that he was treated just six 
months after discharge - and in view of Dr. J.C.'s medical 
opinion discussed below - is evidence supporting the 
veteran's contentions.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998). Indeed, 
in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit, citing Madden, recognized that the Board had 
inherent fact-finding ability.  Here, the Board finds that 
the veteran's statements and sworn testimony regarding his 
complaints of abdominal pain during service are credible, and 
are supported by the limited official records VA has 
obtained.  Thus, the Board finds that the evidence supporting 
element (2) is at least in equipoise.

With regard to element (3), medical nexus, the Board notes 
that its remand specifically sought to obtain a medical 
opinion regarding whether there was a nexus between the 
veteran's history of abdominal pain during service and the 
resection of his terminal ileum and right colon in August 
1946, shortly after service.  To that end, the AMC requested 
that Dr. J.C. review the veteran's VA claims folder and 
render a nexus opinion.

In an April 2007 opinion, Dr. J.C. stated that she reviewed 
the veteran's claims folder and determined that "it is as 
likely as not that the volvulus that occurred 6 months after 
discharge was related to the abdominal pain and symptoms that 
occurred while he was in the service."  This is powerful 
evidence in  support of the claim.

After that opinion was made a part of the record, the AMC 
caused the veteran's claims folder to be returned to Dr. J.C. 
and requested that Dr. J.C. provide "a rationale for the 
opinion rendered . . . [citing] reasons to include medical 
research and literature that supports the conclusion that 
volvulus is related to abdominal pain and symptoms that 
occurred in service."  

The Board observes that this request has an appearance of 
bias.  In the past, the Court has found that bias is shown 
when a request for medical evidence suggests an answer or 
limits the field of inquiry.  See Bielby v. Brown, 7 Vet.App. 
206, 268 (1994).  Further, the Court in Austin v. Brown, 6 
Vet. App 547, 552 (1994), quoting Cinderella Career and 
Finishing Schools, Inc. v. FTC, 425 F.2d 583, 590 
(D.C.Cir.1970), noted that "[i]n order to establish improper 
prejudgement of a case, it must appear to a disinterested 
observer....that [the agency] has in some measure adjudged the 
facts as well as the law of a particular case in advance of 
hearing it."   In this connection, the Court has stated that 
evidence should not be secured in order to obtain a 
predetermined outcome.  See Austin, supra; see also Colayong 
v. West, 12 Vet.App. 524, 534 (1999). 

The record indicates that after seeking and receiving Dr. 
J.C.'s April 2007 opinion, which was clearly written and 
appeared to be consistent with he evidence of record, the AMC 
was not satisfied with the opinion.  The source of such 
dissatisfaction was not stated. 

Dr. J.C. stated in the June 2007 addendum opinion that there 
was a paucity of medical literature addressing the issue 
presented, and that there was no literature to support a 
finding that the veteran's volvulus was "as likely as not to 
be related to his prior episodes of abdominal pain."  Dr. 
J.C. also stated that she had presented the veteran's case to 
an "experienced colorectal surgeon."  Dr. J.C. stated that 
her conclusion that "it is as likely as not that the 
volvulus that occurred 6 months after discharge was related 
to the abdominal pain and symptoms that occurred while he was 
in the service," was "not based on evidence-based medicine, 
and is based on the patient's history."  Her decision, Dr. 
J.C. stated, was based on her "conjecture and expert 
opinion;" in other words, it was based on her experience and 
training.  Nothing in this addendum opinion can be 
interpreted to support a conclusion that Dr. J.C. rejected 
her April 2007 opinion which supported the veteran's claim.

Nonetheless, it appears that when it received Dr. J.C.'s June 
2007 supplemental medical opinion, the AMC chose to interpret 
it as inconsistent with the April 2007 opinion and read the 
two in such a way as to deny the veteran's claim.  In 
contrast, the Board finds that the opinions are consistent 
and that they support a grant of the veteran's claim.

The addendum opinion of Dr. J.C. does not render her original 
opinion invalid, but rather states the simple fact that "it 
is not possible to prove the relationship to the prior 
episodes of pain" by a review of medical literature.  
However, absolute proof is not required.  The standard of 
proof is evidence of record being in equipoise.  
See 38 C.F.R. § 3.102.  

The Board observes that there is of record another competent 
medical opinion in support of the veteran's claim, that of 
W.M.F., M.D., a specialist in gastroenterology.  In pertinent 
part, the opinion read:  "Since it is conceivable that [the 
veteran] was having symptoms that went diagnosed while he was 
in the service, it is possible that service connection for 
this ailment may be appropriate."  

The Board additionally observes that there is no competent 
medical opinion evidence against the claim. 

The Board therefore finds that element (3), and thus all 
Hickson elements, has been met.

In summary, for reasons and bases expressed above the Board 
concludes that service connection for resection of the 
terminal ileum and right colon is warranted.

Additional comment

As was alluded to by the Board in its discussion of element 
(1) above, the record is unclear as to precisely what 
residuals of the abdominal surgery presently exist.  It is 
not the Board's responsibility to assign a disability rating 
in the first instance.  The Board intimates no conclusion, 
legal or factual, as to what rating should be assigned.

2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently evaluated 
10 percent disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Assignment of a diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's bilateral hearing loss is currently rated under 
38 C.F.R. § 4.85, Diagnostic Code 6100 [hearing impairment] 
(2007).  Diagnostic Code 6100 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the primary diagnosed disability in the 
veteran's case (bilateral hearing loss).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6100.

Specific schedular criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2007).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's claim was received in 
September 2003, after the amended regulations became 
effective.  Thus, the veteran's claim will be evaluated in 
accordance with the amended regulations only.  See VAOPGCPREC 
3-2000.

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore 
has no effect on the veteran's claim.  However, pertinent 
changes were made to 38 C.F.R. § 4.86, regarding cases of 
exceptional hearing loss.  

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1000 hertz, and 70 dB or more at 2000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  

Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss, which is 
currently evaluated as 10 percent disabling.  As indicated 
above, the resolution of this issue involves determining the 
level of hearing acuity in each ear.

The pertinent evidence consists of VA audiological 
examinations conducted in June 2007 and June 2005.  The most 
recent examination revealed the following puretone 
thresholds:  




HERTZ




1000
2000
3000
4000
RIGHT

50
50
55
55
LEFT

45
60
70
70

The average decibel loss for the right ear was 52.5 and the 
average decibel loss for the left ear was 66.25.  Speech 
audiometry revealed speech recognition ability of 78 percent 
in both the right ear and left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level IV in the right ear and level IV 
in the left ear.  This results in a 10 percent disability 
rating under Table VII.

The June 2007 examination results did not demonstrate 
exceptional patterns of hearing impairment requiring 
consideration under subsection (a) of 38 C.F.R. § 4.86 
[thresholds of 55 or greater for all four Hertz frequencies].  

Analysis of the June 2005 hearing test results do not render 
a finding supporting an increased disability rating.  That 
examination revealed the following puretone thresholds:  



HERTZ




1000
2000
3000
4000
RIGHT

45
50
50
50
LEFT

55
60
60
60

The average decibel loss for the right ear was 48.75 and the 
average decibel loss for the left ear was 58.75.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the right ear and 88 percent in the left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level IV in the right ear and level IV 
in the left ear.  This results in a zero percent or 
noncompensable disability rating under Table VII.

The June 2005 examination of the left ear demonstrated 
exceptional patterns of hearing impairment requiring 
consideration under subsection (a) of 38 C.F.R. § 4.86 
[thresholds of 55 or greater for all four Hertz frequencies].  
Applying the criteria of section 4.86 results in a 10 percent 
disability rating.

There is no competent medical evidence to the contrary.  
Although the Board has no reason to doubt the veteran's 
statements to the effect that he is significantly impacted by 
his service-connected hearing loss, as discussed in the law 
and regulations section above, the Board must adjudicate this 
claim by mechanically applying the schedular criteria.   See 
Lendenmann, supra.

In summary, based on the review of the entire record, the 
Board concludes that the criteria for an increased disability 
rating in excess of 10 percent for the veteran's bilateral 
hearing loss have not been met.



Fenderson consideration

The AMC assigned a 10 percent disability rating effective 
September 13, 2003, the date of the veteran's initial claim 
of entitlement to service connection for hearing loss.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
hearing loss has not changed appreciably since he filed his 
claim.  The only other medical records regarding hearing loss 
in evidence is dated May 1999; that report is generally not 
in an appropriate format.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) [the Board may not interpret graphical 
representations of audiometric data].  No other evidence is 
of record which would allow for the assignment of an 
increased disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period from the date of 
service connection, September 13, 2003.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  The Board 
finds that the issue of application of extraschedular 
evaluation was considered by the AMC in the September 2007 
SSOC.

The Board notes that the veteran has not in connection with 
this appeal indicated, nor presented evidence to support the 
premise, that his service-connected bilateral hearing loss 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2007) [extraschedular rating criteria].  
After review of the entire record, the Board finds no such 
evidence.  Accordingly, there is no evidence that the veteran 
is occupationally impaired beyond the level contemplated in 
the assigned 10 percent disability rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is a recognition that industrial 
capabilities are impaired].

For these reasons, the Board has determined that application 
of extraschedular criteria pursuant to 38 C.F.R. § 
3.321(b)(1) is not warranted. 

Conclusion

In sum, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected bilateral hearing loss.  
The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for resection of the 
terminal ileum and right colon is granted.

Entitlement to an increased disability rating in excess of 10 
percent for service-connected bilateral hearing loss is 
denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


